Justice BAER,
concurring.
Today the Court affirms by per curiam order the Commonwealth Court’s construction regarding the legislature’s enactment of 77 P.S. § 651(b),1 allowing a claimant’s healthcare provider to “participate” in the examination conducted by an employer’s physician. In so doing, we affirm the court’s holding that the legislature in*698tended to afford the opposing expert a first-hand view of the examination process, through attendance and observation, but did not intend to permit such expert to engage in any active conduct which might disturb the examining physician. I write to express my opinion that nothing in our affirmance of the Commonwealth Court’s opinion, limiting a healthcare provider to attending and observing an employer’s physician’s examination, should be seen as precluding such a provider from engaging in other passive, non-disruptive activity during the exam. Specifically, I believe that a workers’ compensation judge retains the discretion to grant a claimant’s reasonable request to take notes and/or audio or videotape the examination, so long as such activity will not interfere with an employer’s physician’s ability to conduct an examination.
Justice BALDWIN joins this concurring statement.

. This section provides, in relevant part:
In the case of a physical examination, the employe shall be entitled to have a health care provider of his own selection, to be paid by him, participate in such examination requested by his employer or ordered by the workers’ compensation judge.
77 P.S. §651(b).